DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Arguments
Applicant’s arguments, see pages 11-13, filed 08 July 2021, with respect to claims 1 and similar claims in substance have been fully considered and are persuasive.  The rejection of claims 1 and similar claims in substance has been withdrawn. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With regard to claims 1, 15, and 16, the claims describe for example at claim 1, “determining a length of a line segment using the points based on the determined attributes of the areas, the determined length of the line segment reduced to account for separation between the pattern pieces responsive to determining that the points are located in different pattern pieces.” However, the specification does not clearly describe the above limitation. Paragraph 0079 of the specification broadly describes changing the length of a connection line connecting two pattern pieces, but does not necessarily narrowly describe the changing to be a reduction. Therefore, claims 1, 15, and 16 do not meet the written description requirement. Since claims 1, 15 and 16 do not meet the written description requirement, claims 2-14 and 17-20 also do not meet the written description requirement.


Allowable Subject Matter
Claims 6-9, 11, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all 
Regarding claim 6, the prior art does not clearly disclose the method of claim 4, wherein, in response to the attribute of the area being determined to be the second attribute, the measuring of the length of the line segment comprises: measuring a second length of a second line segment connecting a start point input in the first pattern piece and an end point input in the second pattern piece among the points; measuring a third length by subtracting, from the second length, a length of a connection line connecting a first intersection point at which the second line segment crosses a first outer line of the first pattern piece and a second intersection point at which the second line segment crosses a second outer line of the second pattern piece; and setting the third length to be the length of the line segment.
Regarding claim 8, the prior art does not clearly disclose the method of claim 4, wherein, in response to the attribute of the area being determined to be the third attribute, the measuring of the length of the line segment comprises: measuring respective lengths of a third line segment and a fourth line segment that extend from the start point and the end point, respectively, and are perpendicular to each other; calculating a length of the outer arc based on the lengths of the third line segment and the fourth line segment; and setting the length of the outer arc to be the length of the line segment.
Regarding claim 9, the prior art does not clearly disclose the method of claim 4, wherein, in response to the attribute of the area being determined to be the fourth attribute, the measuring of the length of the line segment comprises: measuring a length 
Regarding claim 11, the prior art does not clearly disclose the method of claim 1, further comprising: receiving, as an input, a strain rate of the 2D pattern; and deforming the length of the line segment based on the strain rate of the 2D pattern.
Regarding claim 14, the prior art does not clearly disclose the method of claim 1, wherein the 2D pattern is modeled with a mesh including a plurality of polygons, wherein, among the points, at least one point input in a remaining area in the space from which the 2D pattern is excluded is defined by a relative position with respect to the 2D pattern.
Regarding claim 19, similar reasoning as discussed in claim 6 is applied.
Regarding claim 20, similar reasoning as discussed in claim 8 is applied.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI HOANG whose telephone number is (571)270-3417.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571)272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PHI HOANG/Primary Examiner, Art Unit 2613